OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments PEAR TREE COLUMBIA SMALL CAP FUND SCHEDULE OF INVESTMENTS 6/30/2011 (Unaudited) Common Stock - 99.6% Shares Value AEROSPACE & DEFENSE- 0.1% Sparton Corporation (a) AUTO COMPONENTS - 0.0% Motorcar Parts of America, Inc. (a) BANKS - 3.7% Bank of the Ozarks, Inc. Citizens & Northern Corporation CoBiz Financial, Inc. F.N.B. Corporation Hanmi Financial Corporation (a) Pinnacle Financial Partners, Inc. (a) Provident Financial Holdings, Inc. United Bankshares, Inc. WestAmerica Bancorporation BEVERAGES - 0.0% Craft Brewers Alliance, Inc. (a) BIOTECHNOLOGY - 0.1% Neurocrine Biosciences, Inc. (a) SciClone Pharmaceuticals, Inc. (a) CHEMICALS - 0.0% Material Sciences Corporation (a) COMMERCIAL SERVICES & SUPPLIES - 8.5% Acacia Research Corporation - Acacia Technologies (a)(b) Brightpoint, Inc. (a) CAI International, Inc. (a) Core-Mark Holding Company, Inc. (a) Global Traffic Network, Inc. (a) GP Strategies Corporation (a) Kforce, Inc. (a) Lincoln Educational Services Corporation LML Payment Systems, Inc. (a) On Assignment, Inc. (a) SeaCube Container Leasing Ltd. SuperMedia, Inc. (a) US Ecology, Inc. Waste Connections, Inc. COMMUNICATIONS EQUIPMENT - 2.6% NICE-Systems Ltd. (a)(c) TeleNav, Inc. (a) Telular Corporation Westell Technologies, Inc., Class A (a) CONSTRUCTION & ENGINEERING - 0.3% ENGlobal Corporation (a) MasTec, Inc. (a) CONTAINERS & PACKAGING - 0.9% Sonoco Products Company UFP Technologies, Inc. (a) DIVERSIFIED FINANCIALS - 6.2% Asta Funding, Inc. BlackRock Kelso Capital Corporation (a) Diamond Hill Investment Group, Inc. Edelman Financial Group, Inc. (a) First Cash Financial Services, Inc. (a)(b) Gladstone Investment Corporation Hercules Technology Growth Capital, Inc. Internet Capital Group, Inc. (a)(b) Medley Capital Corp. (a) optionsXpress Holdings, Inc. Tower Bancorp, Inc. ELECTRICAL EQUIPMENT- 0.0% Preformed Line Products Company ELECTRONIC EQUIPMENT & INSTRUMENTS - 5.5% DDi Corp. eMagin Corporation (a) ePlus, Inc. (a) Finisar Corporation (a)(b) Nanometrics, Inc. (a) OCZ Technology Group, Inc. (a)(b) OSI Systems, Inc. (a) Riverbed Technology (a) Vishay Intertechnology, Inc. (a) ENERGY EQUIPMENT & SERVICES - 7.2% Bolt Technology Corp. (a) Core Laboratories N.V. Dawson Geophysical Company (a) Hornbeck Offshore Services, Inc. (a)(b) RigNet, Inc. (a) TGC Industries, Inc. (a) FOOD & DRUG RETAILING - 2.1% United Natural Foods, Inc. (a) FOOD PRODUCTS - 2.1% Diamond Foods, Inc. (b) Hain Celestial Group, Inc. (a) Overhill Farms, Inc. (a) GAS UTILITIES - 0.0% Star Gas Partners, L.P. HEALTH CARE EQUIPMENT & SUPPLIES - 6.5% Accuray Incorporated (a) Align Technology, Inc. (a)(b) Computer Programs and Systems, Inc. LeMaitre Vascular, Inc. Natus Medical, Inc. (a) SXC Health Solutions Corp. (a) Syneron Medical Ltd. (a) Tornier N.V. (a) HEALTH CARE PROVIDERS & SERVICES - 3.0% Almost Family, Inc. (a) Continucare Corporation (a) eResearch Technology, Inc. (a) Henry Schein, Inc. (a) LHC Group, Inc. (a) Metropolitan Health Networks, Inc. (a) Skilled Healthcare Group, Inc., Class A (a) Transcend Services, Inc. (a) U.S. Physical Therapy, Inc. Universal Health Services, Inc., Class B VirtualScopics, Inc. (a) HOTELS, RESTAURANTS & LEISURE - 0.6% AFC Enterprises, Inc. (a) California Pizza Kitchen, Inc. (a) Famous Dave's of America, Inc. (a) Full House Resorts, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) Multimedia Games Holding Co., Inc. (a) INSURANCE - 0.1% Crawford & Company, Class B Phoenix Companies, Inc. (The) (a) Primus Guaranty, Ltd. (a) INTERNET & CATALOG RETAIL - 0.1% 1 800 Flowers.com, Inc., Class A (a) Stamps.com, Inc. INTERNET SOFTWARE & SERVICES - 1.6% HealthStream, Inc. (a) LogMeIn, Inc. (a) MediaMind Technologies, Inc. Travelzoo, Inc. (a) Zix Corporation (a) IT CONSULTING & SERVICES - 4.8% Alliance Data Systems Corporation (a) Computer Task Group, Inc. (a) InterNAP Network Services Corporation (a)(b) LEISURE EQUIPMENT & PRODUCTS - 1.0% Polaris Industries, Inc. Sturm, Ruger & Co., Inc. MACHINERY - 5.1% Gardner Denver, Inc. L.B. Foster Company, Class A Middleby Corporation (The) (a) MEDIA - 4.6% Cinemark Holdings, Inc. IMAX Corporation (a) Regal Entertainment Group, Class A (b) TiVo Inc. (a) METALS & MINING - 5.6% Compass Minerals International, Inc. Friedman Industries, Inc. Great Northern Iron Ore Properties (b) Mesabi Trust Stillwater Mining Company (a) MULTILINE RETAIL - 0.1% Gordmans, Inc. (a) OIL & GAS - 0.8% Adams Resources & Energy, Inc. Callon Petroleum Company (a) Natural Gas Services Group, Inc. (a) Northern Oil & Gas, Inc. (a)(b) PAPER & FOREST PRODUCTS - 0.0% Mercer International, Inc. (a) PERSONAL PRODUCTS - 0.0% Medifast, Inc. (a) PHARMACEUTICALS - 2.6% Depomed, Inc. (a) Hi-Tech Pharmacal Co., Inc. (a) Impax Laboratories, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Pernix Therapeutics Holdings, Inc. (a) Targacept, Inc. (a) Tengion, Inc. (a) REAL ESTATE - 9.9% American Campus Communities, Inc. Arbor Realty Trust, Inc. (a) DuPont Fabros Technology, Inc. Dynex Capital, Inc. Entertainment Properties Trust Gramercy Capital Corp. (a) Hersha Hospitality Trust Maui Land & Pineapple Company, Inc. (a) RAIT Financial Trust Resource Capital Corp. Two Harbors Investment Corp. ROAD & RAIL - 0.0% TravelCenters of America LLC (a) SEMICONDUCTOR EQUIPMENT & PRODUCTS - 0.6% 8x8, Inc. (a) Alpha and Omega Semiconductor Limited (a) Cypress Semiconductor Corporation (a) Nova Measuring Instruments Ltd. (a) Photronics, Inc. (a) Rudolph Technologies, Inc. (a) SOFTWARE - 3.0% BSQUARE Corporation (a) Dynamics Research Corporation (a) GSI Technology, Inc. (a) Magic Software Enterprises Ltd. (a)(b) RealD, Inc. (a)(b) Renaissance Learning, Inc. SuccessFactors, Inc. (a) Verint Systems, Inc. (a) SPECIALTY RETAIL - 2.8% Chico's FAS, Inc. Destination Maternity Corporation Monro Muffler Brake, Inc. Winmark Corporation TEXTILES & APPAREL - 3.7% Crocs, Inc. (a) GUESS?, Inc. Maidenform Brands, Inc. (a) WIRELESS TELECOMMUNICATION SERVICES - 3.8% SBA Communications Corp., Class A (a) USA Mobility, Inc. TOTAL COMMON STOCK (Cost $85,007,946) SHORT TERM INVESTMENTS - 0.4% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%, 07/01/11, (Dated 06/30/11), Collateralized by $525,000 par U.S. Treasury Note-1.75% due 05/31/2016, Market Value $528,604, Repurchase Proceeds $518,106 (Cost $518,106) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED)-100.0% (Cost $85,526,052) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 14.9% Money Market - 14.9% JP Morgan Prime Money Market Fund - Inst. (Cost $16,926,800) TOTAL INVESTMENTS - 114.9% (Cost $102,452,852) OTHER ASSETS & LIABILITIES (NET) - (14.9%) NET ASSETS - 100% $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Columbia Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2011 Level 1 Level 2 Level 3 Total Columbia Small Cap Common Stocks $- $- Depository Receipts - - Limited Partnerships - - Real Estate Inv. Trusts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE QUALITY FUND SCHEDULE OF INVESTMENTS June 30, 2011 Common Stock - 98.9% Shares Value AEROSPACE & DEFENSE - 0.7% United Technologies Corporation (b) $ BEVERAGES - 5.1% Anheuser-Busch InBev SA (b)(c) Brown Forman, Inc. (b) Coca-Cola Company (The) (b) Hansen Natural Corporation (a) COMMUNICAITONS EQUIPMENT - 1.8% QUALCOMM Incorporated COMPUTERS & PERIPHERALS - 6.3% Apple, Inc. (a) Hewlett-Packard Company (b) International Business Machines (b) FOOD PRODUCTS - 4.4% Campbell Soup Company (b) H. J. Heinz Company (b) Hershey Company (The) (b) Kellogg Company (b) Kraft Foods, Inc. (b) Nestle, S.A. (c) Unilever NA (c) FOOD STAPLES & DRUG RETAILING - 8.3% Costco Wholesale Corporation (b) CVS Caremark Corporation General Mills, Inc. PepsiCo, Inc. (b) SYSCO Corporation (b) Wal-Mart Stores, Inc. (b) Walgreen Co. (b) HEALTH CARE EQUIPMENT & SERVICES - 4.2% Baxter International, Inc. (b) Express Scripts, Inc. (a)(b) Medtronic, Inc. Thermo Fisher Scientific, Inc. (a) UnitedHealth Group, Inc. Zimmer Holdings, Inc. (a)(b) HEALTH CARE PROVIDERS & SERVICES - 0.9% Henry Schein, Inc. (a)(b) Laboratory Corporation of America Holdings (a)(b) Quest Diagnostics Incorporated WellPoint, Inc. (b) HOTELS, RESTAURANTS & LEISURE - 1.1% McDonald's Corporation HOUSEHOLD PRODUCTS - 4.8% Church & Dwight Co., Inc. (b) Clorox Company (The) (b) Colgate-Palmolive Company Kimberly-Clark Corporation (b) Procter & Gamble Company (b) INDUSTRIAL CONGLOMERATES - 1.1% 3M Company (b) OIL & GAS - 12.7% BP plc (c) Chevron Corporation (b) Exxon Mobil Corporation Royal Dutch Shell plc (b)(c) TOTAL S.A. (c) PERSONAL PRODUCTS - 0.3% Avon Products, Inc. (b) Estee Lauder Companies, Inc. (The) (b) PHARMACEUTICALS & BIOTECHNOLOGY - 21.9% Abbott Laboratories Amgen, Inc. (a)(b) Bristol-Myers Squibb Company (b) Gilead Sciences, Inc. (a) GlaxoSmithKline plc (b)(c) Johnson & Johnson Merck & Co., Inc. Novartis AG (c) Pfizer, Inc. (b) Roche Holding Ltd. (c) Sanofi-Aventis (b)(c) RETAILING - 0.0% Home Depot, Inc. (The ) (b) 23 SOFTWARE & SERVICES - 17.6% Cisco Systems, Inc. eBay, Inc. (a) Google, Inc. (a)(b) MasterCard Incorporated (b) Microsoft Corporation (b) Oracle Corporation Visa, Inc. (b) TEXTILES & APPAREL - 1.1% Nike, Inc. TOBACCO - 6.6% Altria Group, Inc. (b) Lorillard, Inc. (b) Philip Morris International, Inc. Reynolds American, Inc. (b) WIRELESS TELECOMMUNICATIONS - 0.0% NTT DOCOMO, Inc. (c) TOTAL COMMON STOCK (Cost $68,450,247.07) Short Term Investments - 2.6% Par Value Value Money Market - 2.6% State Street Bank & Trust Co., Repurchase Agreement $ .01%, 07/01/11, (Dated 06/30/11), Collateralized by $1,920,000 par U.S. Treasury Note-1.75% due 05/31/2016, Market Value $1,933,179, Repurchase Proceeds $1,895,148 (Cost $1,895,147) TOTAL SHORT TERM INVESTMENTS - 2.6% INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 35.0% Par Value Value Registered Money Market - 35.0% State Street Navigator Securities Lending Prime Portfolio (Cost $25,042,441) TOTAL INVESTMENTS136.5% $ (Cost $95,387,835) OTHER ASSETS & LIABILITIES (NET) - (36.5%) NET ASSETS - 100% $ (a) Non-Income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts The percentage of each investment category is calculated as a percentage of net assets. The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Quality Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2011 Level 1 Level 2 Level 3 Total Quality Common Stocks $- $- Depository Receipts - - Short Term Investments - - Total $ 70,845,162 $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS 6/30/2011Unaudited Common Stock - 93.2% Shares Value BRAZIL - 7.9% Banco do Brasil SA BR Malls Participacoes SA Companhia de Bebidas das Americas (c) Companhia de Saneamento Basico (c) Cosan SA Industria e Comercio Equatorial Energia SA Gerdau SA (c) Light SA Petroleo Brasileiro SA Petroleo Brasileiro SA (c) Positivo Informatica SA Souza Cruz SA Sul America SA Tele Norte Leste Participacoes SA (c) TIM Participacoes SA (c) Vale SA CHILE - 1.5% Banco Santander Chile (c) Compania Cervecerias Unidas SA (c) Enersis SA (c) Lan Airlines SA (b)(c) CHINA - 18.0% Agricultural Bank of China, Class H Baidu, Inc. (a)(c) Bank of China Ltd., Class H Bosideng International Holdings Ltd. BYD Electronic (International) Company Limited (a) Central China Real Estate Ltd. China Construction Bank Corporation China Minsheng Banking Corp. China Mobile Limited China Petroleum & Chemical Corporation China Pharmaceutical Group Limited China Shenhua Energy Co., Ltd. China Unicom (Hong Kong) Ltd. China Yuchai International Ltd. CNOOC Limited COSCO International Holdings Ltd. Dongfeng Motor Group Company Limited Great Wall Motor Co., Ltd. (b) Greentown China Holdings Ltd. GZI Real Estate Investment Trust Haitian International Holdings Ltd. Harbin Power Equipment Company Limited, Class H Industrial & Commercial Bank of China Ltd. Kingboard Chemical Holdings Ltd. Kowloon Development Co., Ltd. Lianhua Supermarket Holdings Co., Ltd. Renhe Commercial Holdings (b) Shenzhen Investment Ltd. Sinolink Worldwide Holdings Limited (a) Soho China Limited Tencent Holdings Limited TPV Technology Limited Yanzhou Coal Mining Company Limited Yue Yuen Industrial Holdings Ltd. Zhejiang Expressway Co., Ltd. CZECH REPUBLIC - 0.4% Komercni Banka AS HUNGARY - 0.5% Egis Gyogyszergyar Nyrt. Richter Gedeon Nyrt. INDIA - 6.3% Allahabad Bank Andhra Bank Bajaj Holdings & Investment Limited Balrampur Chini Mills Bank of Baroda Canara Bank Hindalco Industries Ltd. Indiabulls Financial Services Limited Indian Bank Oil and Natural Gas Corp. Limited Rolta India Limited Shree Renuka Sugars Ltd. Syndicate Bank Tata Chemicals Ltd. Tata Global Beverages Ltd. Tata Motors Ltd. Triveni Engineering & Industries Ltd. Triveni Turbines Ltd. Vijaya Bank INDONESIA - 1.5% . PT Astra International Tbk PT Charoen Pokphand Indonesia Tbk PT Indika Energy Tbk PT Indo Tambangraya Megah Tbk PT Kalbe Farma Tbk PT PP London Sumatra Indonesia Tbk MALAYSIA - 3.9% Affin Holdings Berhad DRB-HICOM Berhad Genting Malaysia Berhad Hong Leong Bank Berhad Hong Leong Financial Group Berhad KLCC Property Holdings Berhad Kuala Lumpur Kepong Berhad Kulim (Malaysia ) Berhad Lafarge Malayan Cement Berhad Malayan Banking Berhad PROTON Holdings Berhad RHB Capital Berhad SapuraCrest Petroleum Berhad Telekom Malaysia Berhad MEXICO - 5.0% Alfa S.A.B., Series A America Movil S.A.B. de C.V., Series L Arca Continental S.A.B. de C.V. Coca-Cola FEMSA, S.A.B. de C.V. (c) Fomento Economico Mexicano S.A.B. (c) GRUMA, S.A.B. de C.V., Series B (a) Grupo Bimbo S.A.B. de C.V., Series B Grupo Mexico S.A.B. de C.V., Series B Organizacion Soriana S.A.B. de C.V., Class B (b) PERU - 0.3% Banco Continental S.A. Intergroup Financial Services Corp. Sociedad Minera Cerro Verde S.A.A. POLAND - 2.4% Asseco Poland SA KGHM Polska Miedz SA Polski Koncern Naftowy ORLEN SA (a) Polskie Gornictwo Naftowe i Gazownictwo SA RUSSIA - 6.7% Evraz Group SA (a)(b)(d) Gazprom (c) LUKoil (c) Norilsk Nickel Mining and Metallurgical Co. (c) Pharmstandard (a)(d) Severstal (d) Tatneft (c) SINGAPORE - 0.5% Yangzijiang Shipbuilding Holdings Limited SOUTH AFRICA - 5.5% Adcock Ingram Holdings Ltd. AVI Limited Barloworld Limited Capital Property Fund Datatec Limited (a) Emira Property Fund FirstRand Limited Fountainhead Property Trust Management Ltd. Gold Fields Ltd. (c) Imperial Holdings Limited Investec Limited Kumba Iron Ore Limited Liberty Holdings Limited Life Healthcare Group Holdings Ltd. MMI Holdings Ltd. Mondi Limited Nampak Limited Netcare Limited Reunert Limited RMB Holdings Ltd. Sanlam Limited Santam Limited Wilson Bayly Holmes-Ovcon Limited SOUTH KOREA - 16.9% BS Financial Group, Inc. (a) Daelim Industrial Co., Ltd. Daishin Securities Company Daum Communications Corp. DGB Financial Group, Inc. (a) Dongbu Insurance Co., Ltd. Dongkuk Steel Mill Company, Ltd. GS Home Shopping, Inc. Halla Climate Control Corp. Hana Financial Group, Inc. Hanwha Chemical Corporation Hyundai Motor Company Kangwon Land, Inc. Kia Motors Corporation Korea Exchange Bank KP Chemical Corp. LG Corp. LG Display Co., Ltd. LG International Corp. NEOWIZ Games Corporation (a) Pohang Iron and Steel Company (POSCO) Samsung Electronics Co., Ltd. SeAH Besteel Corporation Shinhan Financial Group Co., Ltd.(c) SK Holdings Co., Ltd. SK Innovation Co., Ltd. TAIWAN - 13.3% Advantech Co., Ltd. ASUSTeK Computer, Inc. China Bills Finance Corporation Chunghwa Telecom Co., Ltd. Coretronic Corp. EPISTAR Corporation Eternal Chemical Co., Ltd. Farglory Land Development Co., Ltd. Formosa Chemicals & Fiber Corporation Fubon Financial Holding Co., Ltd. HTC Corporation Huaku Development Co., Ltd. King Yuan Electronics Co., Ltd. Lite-On Technology Corp. Pou Chen Corporation Powertech Technology, Inc. President Chain Store Corp. Radiant Opto-Electronics Corporation SoftWorld International Corp. Taiwan Cement Corporation Taiwan Semiconductor Manufacturing Co., Ltd. TECO Electric & Machinery Co., Ltd. Tripod Technology Corporation U-Ming Marine Transport Corporation Uni-President Enterprises Corporation United Microelectronics Corporation Winbond Electronics Corporation (a) Wintek Corporation (a) THAILAND - 0.6% CP ALL PCL Thai Airways International PCL TISCO Financial Group PCL TURKEY - 2.0% Arcelik AS Eis Eczacibasi Ilac Ve Sinai Ford Otomotiv Sanayi AS Selcuk Ecza Deposu Ticaret Ve Sanayi AS Tekfen Holding AS Tofas Turk Otomobil Fabrikasi AS Tupras - Turkiye Petrol Rafinerileri AS Turkiye Sise ve Cam Fabrikalari AS Ulker Biskuvi Sanayi AS TOTAL COMMON STOCK (Cost $139,435,191) Preferred Stock - 5.7% BRAZIL - 5.7% Banco do Estado do Rio Grande do SulSA Eletropaulo Metropolitana SA Industrias Klabin de Papel e Celulose Itau Unibanco Holding SA Metalurgica Gerdau SA Suzano Papel e Celulose SA Telecomunicacoes de Sao Paulo SA Ultrapar Participacoes SA Vale SA, Class A TOTAL PREFERRED STOCK (Cost $9,270,601) Exchange Traded Fund - 0.2% UNITED STATES - 0.2% Vanguard MSCI Emerging Markets ETF (Cost $349,446) SHORT TERM INVESTMENTS - 0.4% Par Value Value State Street Bank & Trust Co., Repurchase Agreement .01%, 07/01/11, (Dated 06/30/11), Collateralized by $775,000 par U.S. Treasury Note1.75% due 05/31/2016, Market Value $780,320, Repurchase Proceeds $760,175 (Cost $760,175) $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $149,815,413) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 2.1% Par Value Value Money Market - 2.1% JP Morgan Prime Money Market Fund - Inst. (Cost $3,928,988) $ TOTAL INVESTMENTS - 101.6% (Cost $153,744,401) OTHER ASSETS & LIABILITIES (Net) - (1.6%) ) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) NVDR - Non-Voting Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials % Materials % Energy % Information Technology % Consumer Discretionary % Consumer Staples % Industrials % Telecommunication Services % Health Care % Utilities % Exchange Traded Funds % Cash and Other Assets (Net) % % The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2011 Level 1 Level 2 Level 3 Total Emerging Markets Common Stocks $ 1,017,571 $- Common Stock Units - - Depository Receipts - - Mutual Funds - - Preferred Stock - - Real Estate Inv. Trusts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2011 Common Stock - 97.9% Shares Value AUSTRALIA - 2.2% BHP Billiton Ltd. $ BELGIUM - 3.0% KBC Groep N.V. (a) Solvay S.A. CANADA- 2.4% Methanex Corporation CHINA- 0.7% Guangdong Investment Limited FINLAND - 6.4% Kone OYJ, Class B Konecranes OYJ YIT OYJ FRANCE - 6.1% Christian Dior S.A. Imerys S.A. Maurel & Prom Transgene S.A. (a) GERMANY - 17.8% BASF SE Demag Cranes AG Deutsche Telekom AG Hannover Rueckvers Muenchener Rueckvers AG Symrise AG Tognum AG Wincor Nixdorf AG INDIA- 2.7% Infosys Technologies Ltd. (b) State Bank of India (c) IRELAND - 5.9% CRH plc Greencore Group plc Smurfit Kappa Group plc (a) ISRAEL - 1.9% Teva Pharmaceuticals SP(ADR) ITALY - 2.1% Trevi Finanziaria SpA JAPAN - 14.8% Asahi Breweries Ltd. Iino Kaiun Kaisha Ltd. Kansai Electric Power Company, Inc. KDDI Corporation Meiji Holdings Co., Ltd. Nichirei Corporation Nippon Yusen Kabushiki Kaisha Showa Denko K.K. NORWAY - 2.8% Camillo Eitzen & Co. ASA (a) DnB NOR ASA SOUTH AFRICA - 3.5% Metorex Ltd. (a) Sasol Ltd. SOUTH KOREA - 4.5% Samsung Electronics Company Ltd. SK Telecom Company Ltd. SWEDEN - 7.4% Duni AB Investor AB, Class B Svenska Handelsbanken AB, Class A SWITZERLAND - 1.9% Novartis AG THAILAND - 1.7% Thai Oil PCL UNITED KINGDOM - 10.1% Barratt Developments plc (a) BBA Aviation plc Bellway plc Lloyds TSB Group plc (a) Persimmon plc (a) Taylor Wimpey plc (a) TOTAL COMMON STOCK (Cost $435,756,348) Short Term Investments - 2.0% Par Value Value Money Market - 2.0% State Street Global Advisors FDS $ (Cost $8,944,022) TOTAL SHORT TERM INVESTMENTS - 2.0% TOTAL INVESTMENTS - 99.9% (Cost $444,700,370) OTHER ASSETS & LIABILITIES (NET) - 0.1% NET ASSETS - 100% $ (a) Non-income producing security (b) ADR - American Depository Receipts (c) GDR - Global Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Materials % Industrials % Financials % Consumer Discretionary % Consumer Staples % Energy % Telecommunication Services % Information Technology % Health Care % Utilities % Other Assets & Liabilities % The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Polaris Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2011 Level 1 Level 2 Level 3 Total Polaris Foreign Value Common Stocks $ 7,695,868 $- Depository Receipts - - Short Term Investments - - Total $- Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS 6/30/2011 Common Stock - 83.2% Shares Value AUSTRALIA - 4.2% Austal Limited $ Industrea Limited Sigma Pharmaceuticals Ltd. (a) BELGIUM - 2.7% Agfa-Gevaert Group (a) Kinepolis Group BRAZIL - 2.0% Equatorial Energia SA Redentor Energia SA (a) CANADA - 1.3% Astral Media, Inc. CHINA - 11.0% China Fishery Group Limited China Gerui Advanced Materials Group Limited China Hongxing Sports Limited Lihua International, Inc. (a) Samson Holding Ltd. Sichuan Expressway Company Limited Texwinca Holdings Limited VST Holdings Ltd. (a) VTech Holdings Limited Xinhua Winshare Publishing and Media Co., Ltd. FRANCE - 1.3% Bonduelle SA GERMANY - 1.7% Demag Cranes AG INDIA - 2.2% LIC Housing Finance Ltd. Manappuram General Finance and Leasing Ltd. South Indian Bank Ltd. Usha Martin Group Ltd. IRELAND - 6.2% Glanbia plc Greencore Group plc IFG Group plc United Drug plc ITALY - 3.0% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 6.0% Accordia Golf Co., Ltd. Chugoku Marine Paints Ltd. DaiichiKosho Co., Ltd. Iino Kaiun Kaisha Ltd. Nichirei Corporation LUXEMBOURG - 0.7% Transcom WorldWide S.A. (b) NETHERLANDS - 1.9% Dockwise Ltd. (a) NORWAY - 3.6% ABG Sundal Collier Holding ASA SpareBank 1SMN SpareBank Nord-Norge PHILIPPINES - 2.0% Manila Water Company, Inc. SINGAPORE - 3.2% Breadtalk Group Ltd. M1 Ltd. SOUTH AFRICA - 3.5% Clicks Group Limited Metorex Limited (a) SWEDEN - 3.5% Duni AB Loomis AB Nolato AB SWITZERLAND - 2.7% Bobst Group SA (a) Vetropack Holding AG THAILAND - 2.5% Hana Microelectronics PCL Thai Union Frozen Products PCL UNITED KINGDOM - 18.0% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc CSR plc (a) Galliford Try plc Halfords Group plc Hampson Industries plc Healthcare Locums plc Keller Group plc The Restaurant Group plc Vitec Group plc Wetherspoon (J.D.) plc TOTAL COMMON STOCK (Cost $71,431,237) Preferred Stock - 1.8% GERMANY - 1.8% Drägerwerk AG (Cost $621,858) Warrants - 5.4% India - 5.4% KRBL Limited Derivative(a) LIC Housing Finance Derivative NIIT Technologies Derivative (a) South Indian Bank Derivative (a) Usha Martin Group Derivative (a) (Cost $2,692,091) Short Term Investments - 10.0% Par Value Value Money Market - 10.0% State Street Global Advisors FDS $ (Cost $10,409,110) TOTAL SHORT TERM INVESTMENTS - 10.0% TOTAL INVESTMENTS - 100.4% (Cost $85,154,296) OTHER ASSETS & LIABILITIES (NET) - (0.4%) ) NET ASSETS - 100% $ (a) Non-income producing security (b) SDR - Special Depository Receipts The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary % Industrials % Consumer Staples % Financials % Health Care % Materials % Information Technology % Telecommunication Services % Utilities % Energy % Cash and Other Assets % The Portfolio is actively managed and holdings are subject to change. There is no guarantee the Fund will continue to invest in the securities referenced. Reference to specific securities or holdings should not be considered recommendations for action by investors. Pear Tree Polaris Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day at the last reported sale price on the principal exchange or market on which they are traded. If there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For certain securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Board of Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate on each business day. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV. Because foreign markets may be open at different times than the New York Stock Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ●Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ●Level 2-Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ●Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2011: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Carrying Value at June 30, 2011 Level 1 Level 2 Level 3 Total Foreign Value SmallCap Common Stocks Depository Receipts - - Preferred Stock - - Warrants - - Short Term Investments - - Total $ 94,426,396 Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Pear Tree Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:August 16, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: August 16, 2011 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: August 16, 2011
